In a negligence action to recover damages for personal injuries, plaintiff appeals, as limited by his brief, and on the ground of inadequacy, from so much of a judgment of the Supreme Court, Kings County, entered February 20, 1976, as is in his favor and against respondent, in the principal amount of $10,000. Judgment affirmed insofar as appealed from, with costs. The record shows that the verdict was not contrary to the weight of the evidence and that, within the over-all context of the case, the charge with respect to Dr. Bohensky did not *586affect the verdict as rendered (see Coleman v New York City Tr. Auth., 37 NY2d 137). Cohalan, Acting P. J., Hawkins, Suozzi and Mollen, JJ., concur.